Citation Nr: 1510478	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than March 18, 2010, for the award of a 100 percent evaluation for service-connected bilateral hearing loss.
 
2.  Entitlement to an effective date earlier than March 18, 2010, for the award of special monthly compensation (SMC) based on loss of use.
 
3.  Entitlement to an effective date earlier than March 18, 2010, for the award of Dependents' Educational Assistance (DEA). 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1943 to March 1946 and from September 1950 to August 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which awarded service connection for bilateral sensorineural hearing loss and assigned a 40 percent rating effective from August 23, 2004, and a 100 percent from March 18, 2010. SMC and DEA were also established on March 18, 2010.  In a January 2014 rating decision, the RO assigned an increased evaluation for bilateral hearing loss to 60 percent effective July 31, 2007, and assigned a 50 percent evaluation effective March 17, 2009.  

This matter was previously before the Board in April 2013, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

While the Board sincerely regrets the additional delay, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's April 2013 remand specifically directed that the RO obtain copies of any VA audiological evaluations not in the record, dated from August 23, 2004, to March 18, 2010 from the Las Vegas VA Medical Center, including audiograms from August 19, 2004, July 25, 2006, July 31, 2007, and March 27, 2009, showing puretone threshold and speech recognition scores.  An undated formal finding on the unavailability of Federal records and/or information notes that in August 2013, these audiological reports were located and uploaded, however, the audiogram results are not associated with the claims file.  The record also shows that these audiological evaluations were retrieved and reviewed by a VA audiologist in November and December 2013, but the actual audiological results were not included with the reports associated with the claims file.   Therefore, on remand copies of the actual audiograms from August 19, 2004, July 25, 2006, July 31, 2007, and March 27, 2009, should be obtained and associated with the claims file.

Additionally, the Board finds that the issue of entitlement to an effective date earlier than March 18, 2010, for the award of SMC based on loss of use, and entitlement to an effective date earlier than March 18, 2010, for the award of DEA, are inextricably intertwined with the effective date claim for bilateral hearing loss being remanded.  For this reason, the Board finds that the SMC and DEA claims must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating issues are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of any VA audiological evaluations, specifically the audiograms showing puretone threshold and speech recognition scores, not on file from the Las Vegas VAMC dated from August 23, 2004, to March 18, 2010.  These records should include, but are not limited to, audiograms dated August 19, 2004, July 25, 2006, July 31, 2007, and March 27, 2009.  All records and/or responses received should be associated with the claims file.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




